CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-221, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, JOHN M. MURRAY of MELBOURNE BEACH, FLORIDA, who was admitted to the bar of this State in 1994, should be reprimanded based on discipline imposed in the state of Delaware that in New Jersey constitutes violations of RPC 3.2 (engaging in conduct intended to disrupt a tribunal and engaging in undignified and discourteous conduct that is degrading to a tribunal), RPC 6.2 (seeking to avoid appointment by a court without good cause), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that JOHN M. MURRAY is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.